            Case 1:20-cv-03003-VSB Document 6 Filed 01/04/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                             1/4/2021
JOEL SCHMIDT,                                             :
as father and natural guardian of Benjamin A. :
Schmidt, a minor                                          :
                                                          :        20-CV-3003 (VSB)
                                         Plaintiff,       :
                                                          :              ORDER
                           -against-                      :
                                                          :
UNITED STATES POSTAL SERVICE,                             :
                                                          :
                                         Defendant. :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On April 14, 2020, Plaintiff filed this action against Defendant United States Postal

Service. (Doc. 2.) On September 25, 2020, Plaintiff filed his First Amended Complaint. (Doc.

3.) Plaintiff obtained a summons on September 28, 2020. (Doc. 5.) To date, Plaintiff has not

filed an affidavit of service or taken any other action to prosecute this case. Accordingly, it is

hereby:

        ORDERED that, no later than January 11, 2021, Plaintiff shall submit a letter of no more

than three (3) pages, supported by legal authority, demonstrating good cause as to why this case

should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m). “Good cause is

generally found only in exceptional circumstances where the plaintiff's failure to serve process in

a timely manner was the result of circumstances beyond its control.” E. Refractories Co. v.

Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks

omitted). “District courts consider the diligence of plaintiff's efforts to effect proper service and

any prejudice suffered by the defendant as a consequence of the delay.” Id. (internal quotation

marks omitted). “An attorney's inadvertence, neglect, mistake or misplaced reliance does not

constitute good cause.” Howard v. Klynveld Peat Marwick Goerdeler, 977 F.Supp. 654, 658
           Case 1:20-cv-03003-VSB Document 6 Filed 01/04/21 Page 2 of 2


(S.D.N.Y.1997) (citing McGregor v. United States, 933 F.2d 156, 160 (2d Cir.1991), aff’d, 173

F.3d 844 (2d Cir.1999)). Plaintiff is warned that failure to submit a letter and to demonstrate

good cause for failure to serve Defendant within ninety days after the complaint was filed will

result in dismissal of this action.

SO ORDERED.

Dated:      January 4, 2021
            New York, New York                      ________________________________
                                                    VERNON S. BRODERICK
                                                    United States District Judge
